DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Para 0053 to Para 0054 of the specifications indicates the wing as reference numeral 26, however, the locking mechanism is indicated as reference numeral 26 in earlier paragraphs. Additionally, the Drawings indicate the wings as reference numeral 36 (See Fig 3C).
Para 0055, in line 1, recites “Referring now to Figures 5A-5B, the recess 40 may be configured to…” It appears that this passage should refer to Figures 4A-4B since Figures 5A-5B illustrate the needle and catheter in various positions during operation and not a recess or raised feature.
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8: On line 2, “the proximal end of the extension tube” lacks proper antecedent basis and should recite “a proximal end of the extension tube”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the at least one wing” in line 1. There is insufficient antecedent basis for this limitation in the claim. Even though claim 12 recites this element, claim 13 does not depend from claim 12. For the sake of examination, claim 13 will be interpreted as depending from claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-10, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harding (US 2017/0120014).
Regarding claim 1, Harding discloses a catheter system (device of Fig 6A), comprising: a catheter adapter (120, Fig 6A) having  a distal end (end comprising catheter 30, Fig 6A), a proximal end (end comprising platform 140, Fig 6A), and a lumen (126, Fig 6A) extending therebetween; a catheter tube 
Regarding claim 3, Harding discloses the extension tube (150, Fig 6A) is resilient and retains shape when curved (as seen in Fig 6C, the tube 150 is retaining its curved shape).
Regarding claim 6, Harding discloses the introducer needle (70, Fig 6A) is withdrawable through the extension tube (150, Fig 6A) when the extension tube is compressed, extended, or while the extension tube is being extended (Para 0066; there is nothing preventing the introducer needle from being withdrawn in the compressed, extended, or extending stages).
Regarding claim 7, Harding discloses a septum, wherein the septum is disposed within a proximal end of the extension tube (Para 0013, lines 1-4).
Regarding claim 8, Harding discloses a luer connector coupled to the proximal end of the extension tube (Para 0013, lines 1-4).
Regarding claim 9, Harding discloses a flash chamber is disposed within the needle hub and extends in a proximal direction from a proximal end of the needle hub (Para 0056).
Regarding claim 10, Harding discloses the needle hub (160, Fig 6A) further comprises a paddle grip (168, Fig 6A).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11, 12, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harding (US 2017/0120014) in view of Campbell (US 2007/0088323).
Regarding claim 2, Harding discloses all of the elements of the invention as discussed above, however, Harding is silent regarding the extension tube is corrugated, such that the extension tube is flexible when extended.
Campbell teaches an expandable tube portion (18, Fig 5) that is corrugated, such that the extension tube is flexible when extended (Para 0023; Para 0116, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the winding extension tube disclosed by Harding to instead be corrugated as taught by Campbell in order to have an extension tube that can adjust its length by at least about 20%, or 30%, or 40%, or 50%, or 75%, or 100%, or 200%, or 400%, or 1000%, or 2000% (Para 0022).
Regarding claim 11, Harding discloses a catheter system (device of Fig 6A), comprising: a catheter adapter (120, Fig 6A) having a distal end (end comprising catheter 30, Fig 6A), a proximal end (end comprising platform 140, Fig 6A), and a lumen (126, Fig 6A) extending therebetween; a catheter tube (30, Fig 6A) extending distally from the catheter adapter (See Fig 6A); an extension tube (150, Fig 6A) coupled to the proximal end of the catheter adapter (See Fig 6A), wherein the extension tube is extendable (Para 0066; the unwinding of extension tube expands it as seen in Fig 6C); a needle hub (160, Fig 6A) removably coupled to a proximal end of the catheter adapter  (Para 0066), wherein the needle hub comprises a paddle grip (168, Fig 6A); a flash chamber disposed within a proximal end of the needle 
Harding is silent regarding the extension tube is corrugated.
Campbell teaches an expandable tube portion (18, Fig 5) that is corrugated, such that the extension tube is flexible when extended (Para 0023; Para 0116, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the winding extension tube disclosed by Harding to instead be corrugated as taught by Campbell in order to have an extension tube that can adjust its length by at least about 20%, or 30%, or 40%, or 50%, or 75%, or 100%, or 200%, or 400%, or 1000%, or 2000% (Para 0022).
Regarding claim 12, the modified invention of Harding and Campbell discloses the catheter adapter (120, Fig 6A –Harding) further comprises at least one wing (140, Fig 6A –Harding) that extends outwardly from the catheter adapter (See Fig 6A).
Regarding claim 16, the modified invention of Harding and Campbell discloses the flash chamber is transparent (Para 0055, lines 6-8).
Regarding claim 17, the modified invention of Harding and Campbell discloses a locking mechanism (slots of 168, Fig 6A -Harding) coupled to the extension tube (Para 0070; the locking mechanism is indirectly coupled to the extension tube through the securement platform 140 which is coupled to the extension tube 150), wherein the extension tube is compressed when the locking mechanism is engaged (As shown in Fig 6A –Harding) and is extendable when the locking mechanism is disengaged (As seen in Fig 6C -Harding).

Campbell teaches an expandable tube portion (18, Fig 5) that is corrugated, such that the extension tube resists kinking and is compressible and is flexible when extended (Para 0023; Para 0116, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the winding extension tube disclosed by Harding to instead be corrugated as taught by Campbell in order to have an extension tube that can adjust its length by at least about 20%, or 30%, or 40%, or 50%, or 75%, or 100%, or 200%, or 400%, or 1000%, or 2000% (Para 0022).
Claims 4, 5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harding (US 2017/0120014) in view of Karczmer (US 4795432).
Regarding claim 4, Harding discloses all of the elements of the invention as discussed, however, Harding is silent regarding the locking mechanism comprises a lever having a lip disposed on a distal end of the locking mechanism that engages with a flange disposed on the catheter adapter, wherein in response to a depression of a proximal end of the lever, the lip disengages from the flange of the catheter adapter.
Karczmer teaches a locking mechanism (locking mechanism seen in Fig 9) comprising a lever (51, Fig 9) having a lip (61, Fig 9) disposed on a distal end of the locking mechanism that engages with a flange (66, Fig 9) disposed on the shield member (24, Fig 9), wherein in response to a depression of a proximal end of the lever, the lip disengages from the flange of the shield member (Col 5, lines 20-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slot locking mechanism disclosed by Harding to be a locking 
Regarding claim 5, the modified invention of Harding and Karczmer discloses the extension tube (150, Fig 6A –Harding) is compressed when the locking mechanism is engaged (the extension tube would be compressed similar to that shown in Fig. 6A -Harding) and is extendable when the locking mechanism is disengaged (the extension tube would be extendable similar to that shown in Fig. 6C -Harding).
Regarding claim 20, Harding discloses all of the elements of the invention as discussed, however, Harding is silent regarding the locking mechanism comprises a lever having a lip disposed on a distal end of the locking mechanism that engages with a flange disposed on the catheter adapter, wherein in response to a depression of a proximal end of the lever, the lip disengages from the flange of the catheter adapter.
Karczmer teaches a locking mechanism (locking mechanism seen in Fig 9) comprising a lever (51, Fig 9) having a lip (61, Fig 9) disposed on a distal end of the locking mechanism that engages with a flange (66, Fig 9) disposed on the shield member (24, Fig 9), wherein in response to a depression of a proximal end of the lever, the lip disengages from the flange of the shield member (Col 5, lines 20-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slot locking mechanism disclosed by Harding to be a locking mechanism comprising a lever and flange as taught by Karczmer in order to provide a more secure connection between the catheter adaptor and needle hub (Col 5, lines 20-32). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harding (US 2017/0120014) in view of Campbell (US 2007/0088323) and further in view of Burkholz (US 2017/0120011).
Regarding claim 13, Harding discloses all of the elements of the invention as discussed, however, Harding is silent regarding the at least one wing comprises an upper surface and a lower surface, 
Burkholz teaches a catheter system (1400, Fig 14A) comprising a catheter adapter (1402, Fig 14A) comprising at least one wing (1440 and 1442, Fig 14A) with an upper surface (surface of wings 1440, 1442 visible in Fig. 14A) and a lower surface (surface of wings 1440, 1442 visible in Fig. 14C), wherein the upper surface comprise a grip (1470, Fig 14A) and the lower surface comprises a recess (1485, Fig 14C), wherein the recess couples with a grip (1484, Fig 14C) on an upper surface of the paddle grip (1452, Fig 14C) when a tip of the introducer needle is withdrawn within the catheter tube (Para 0205).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wing and paddle grip disclosed by Harding and Campbell to include a recess and grip as taught by Burkholz in order to maintain alignment between the wing and paddle grip, thereby reducing the likelihood of binding or other resistance to motion (Para 0205).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harding (US 2017/0120014) in view of Campbell (US 2007/0088323) and further in view of Harris (US 2013/0158506).
Regarding claim 14, Harding discloses all of the elements of the invention as discussed, however, Harding is silent regarding the flash chamber comprises an air vent.
Harris teaches a catheter system (300, Fig 2D) comprising a needle hub (310, Fig 3B) with a flash chamber (330, Fig 2D), wherein the flash chamber comprises an air vent (339, Fig 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flash chamber disclosed by Harding and Campbell to include an air vent as taught by Harris in order to have a flash chamber that provides pressure relief, such that the .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Harding (US 2017/0120014) in view of Campbell (US 2007/0088323) and further in view of Burkholz(2) (US 2012/0016307).
Regarding claim 15, Harding discloses all of the elements of the invention as discussed, however, Harding is silent regarding the flash chamber has a capacity between about 2ml to about 3ml.
Burkholz(2) teaches a catheter system (20, Fig 1) comprising a flash chamber (34, Fig 1) that has a capacity between about 2ml to about 3ml (Para 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flash chamber disclosed by Harding and Campbell to have a capacity of about 2ml to about 3ml as taught by Burkholz(2) in order to have a flash chamber that can provide a longer flashback indicator period, allowing a clinician to have more time to place and ensure proper placement of the catheter (Para 0032).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTARIUS S DANIEL/Examiner, Art Unit 3783     
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783